Execution Copy

Exhibit 10.1

PLACEMENT AGENCY AGREEMENT

July 6, 2016

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

FuelCell Energy, Inc., a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions herein, to issue and sell to certain investors (each
an “Investor” and collectively the “Investors”) (i) up to an aggregate of
1,474,000 shares (the “Shares”) of the Company’s common stock, par value $0.0001
per share (the “Common Stock”), (ii) Series A warrants (the “Series A Warrants”)
to purchase up to an additional 8,233,277 shares of Common Stock (the “Series A
Warrant Shares”), and (iii) Pre-funded Series B warrants (the “Series B
Warrants”, and together with the Series A Warrants, the “Warrants”) to purchase
up to an additional 5,387,064 shares of Common Stock (the “Series B Warrant
Shares”, and together with the Series A Warrant Shares, the “Warrant Shares”),
in an offering under its registration statement on Form S-3 (Registration No.
333-201427). The Shares and Warrants will be issued separately.

The Shares, the Warrants and the Warrant Shares are referred to herein,
collectively, as the “Securities.” The Securities are more fully described in
the Prospectus (as defined below). The Company desires to engage J.P. Morgan
Securities LLC as placement agent in connection with such issuance and sale of
the Securities.

Any reference herein to the Registration Statement (as defined below), the Base
Prospectus (as defined below), any Preliminary Prospectus (as defined below) or
the Prospectus (as defined below) shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
which were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or before the Effective Date (as defined below) of the
Registration Statement or the issue date of the Base Prospectus, any Preliminary
Prospectus or the Prospectus, as the case may be; and any reference herein to
the terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement, the Base Prospectus, any Preliminary Prospectus or the Prospectus
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the Effective Date of the Registration Statement or the issue
date of the Base Prospectus, any Preliminary Prospectus or the Prospectus, as
the case may be, deemed to be incorporated therein by reference. Certain terms
used herein are defined in Section 17 hereof.

The Company hereby confirms its agreement with you as follows:

Section 1. Agreement to Act as Placement Agent.

(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Placement Agency Agreement (this “Agreement”), between the Company and you, J.P.
Morgan Securities LLC, shall be the Company’s exclusive placement agent (in such
capacity, the “Placement Agent”), acting on a reasonable best efforts basis, in
connection with the issuance and sale by the Company of the Securities to the
Investors in a

 

1



--------------------------------------------------------------------------------

proposed offering pursuant to the Registration Statement, with the terms of the
offering to be subject to market conditions and negotiations among the Company,
the Placement Agent and the prospective Investors (such offering shall be
referred to herein as the “Offering”). As compensation for services rendered,
and provided that any of the Securities are sold to Investors in the Offering,
on the Closing Date (as defined in Section 1(c) hereof) of the Offering, the
Company shall pay to the Placement Agent an amount in the aggregate equal to 6%
of the gross proceeds received by the Company from the sale of the Securities on
the Closing Date (the “Placement Fee”). The sale of the Securities shall be made
pursuant to the Registration Statement. The Company will enter into a securities
purchase agreement with the Investor in the form included as Exhibit A hereto
(the “Securities Purchase Agreement”) on the terms set forth in the General
Disclosure Package and the Prospectus and as described on Exhibit B hereto. The
Company shall have the sole right to accept offers to purchase the Securities
and may reject any such offer in whole or in part.

(b) This Agreement shall not give rise to any commitment by the Placement Agent
to purchase any of the Securities, and the Placement Agent shall have no
authority to bind the Company to accept offers to purchase the Securities. The
Placement Agent shall act on a reasonable best efforts basis and does not
guarantee that it will be able to raise new capital in the Offering. The
Placement Agent may retain other brokers or dealers to act as sub-agents on its
behalf in connection with the Offering, the fees of which shall be paid out of
the Placement Fee. Prior to the earlier of (i) the date on which this Agreement
is terminated and (ii) the Closing Date, the Company shall not, without the
prior written consent of the Placement Agent, solicit or accept offers to
purchase Securities (other than pursuant to the exercise of options or warrants
to purchase shares of Common Stock that are outstanding at the date hereof)
otherwise than through the Placement Agent in accordance herewith.

(c) Payment of the purchase price for, and delivery of, the Securities shall be
made at a closing (the “Closing”) at the offices of Morrison & Foerster LLP,
counsel for the Placement Agent, located at 250 West 55th Street, New York, New
York, at 10:00 a.m., New York City time, on or before July 12, 2016 or at such
time on such other date as may be agreed upon in writing by the Placement Agent
and the Company (such date of payment and delivery being herein called the
“Closing Date”). All such actions taken at the Closing shall be deemed to have
occurred simultaneously. No Shares and Warrants which the Company has agreed to
sell pursuant to this Agreement , the Securities Purchase Agreement and the
Warrants shall be deemed to have been purchased and paid for, or sold by the
Company, until such Shares and Warrants shall have been delivered to the
Investor thereof against payment therefor by such Investor. If the Company shall
default in its obligations to deliver the Shares and Warrants to an Investor
whose offer it has accepted, the Company shall indemnify and hold the Placement
Agent harmless against any loss, claim or damage incurred by the Placement Agent
arising from or as a result of such default by the Company.

(d) On the Closing Date, (i) the Company shall deliver, or cause to be
delivered, the Securities to the Investors, and the Investors shall deliver, or
cause to be delivered, the purchase price for their respective Securities to the
Company pursuant to the terms of the Securities Purchase Agreement, “delivery
versus payment” through the facilities of The Depository Trust Company and (ii)
the Company will wire the amounts owed to the Placement Agent as provided in
this Agreement.

(e) The Securities shall be registered in such names and in such denominations
as the Placement Agent shall request by written notice to the Company.

 

-2-



--------------------------------------------------------------------------------

Section 2. Representations, Warranties and Agreements of the Company.

The Company hereby represents, warrants and covenants to the Placement Agent as
of the date hereof, and as of the Closing Date, as follows:

(a) The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement on Form S-3 (File No. 333-201428), which became effective as of March
11, 2015 (the “Effective Date”), including a base prospectus relating to the
Securities (the “Base Prospectus”), and such amendments and supplements thereto
as may have been required up to the date of this Agreement. The term
“Registration Statement” as used in this Agreement means the registration
statement (including all exhibits, financial schedules and all documents and
information deemed to be a part of the Registration Statement pursuant to Rule
430B of the Rules and Regulations), as amended and/or supplemented to the date
of this Agreement, including the Base Prospectus and any prospectus supplement
relating to the Securities that is filed with the Commission pursuant to Rule
424(b) of the Rules and Regulations. The Registration Statement is effective
under the Securities Act and no stop order preventing or suspending the
effectiveness of the Registration Statement or suspending or preventing the use
of the Prospectus has been issued by the Commission and no proceedings for that
purpose or pursuant to Section 8A of the Securities Act have been instituted or,
to the Company’s knowledge, are threatened by the Commission. The Company, if
required by the Rules and Regulations of the Commission, will file the
Prospectus (as defined below), with the Commission pursuant to Rule 424(b) of
the Rules and Regulations. The term “Prospectus” as used in this Agreement means
the Prospectus, in the form in which it is to be filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations together with the Base
Prospectus, or, if the Prospectus is not to be filed with the Commission
pursuant to Rule 424(b), the Prospectus in the form included as part of the
Registration Statement as of the Effective Date, except that if any revised
prospectus or prospectus supplement shall be provided to the Placement Agent by
the Company for use in connection with the Offering which differs from the
Prospectus (whether or not such revised prospectus or prospectus supplement is
required to be filed by the Company pursuant to Rule 424(b) of the Rules and
Regulations), the term “Prospectus” shall refer to such revised prospectus or
prospectus supplement, as the case may be, from and after the time it is first
provided to the Placement Agent for such use (or in the form first made
available to the Placement Agent by the Company to meet requests of prospective
purchasers pursuant to Rule 173 under the Securities Act). Any preliminary
prospectus or prospectus subject to completion included in the Registration
Statement or filed with the Commission pursuant to Rule 424 of the Rules and
Regulations is hereafter called a “Preliminary Prospectus.” Any reference herein
to the Registration Statement, any Preliminary Prospectus or the Prospectus
shall be deemed to refer to and include the documents incorporated by reference
therein pursuant to Item 12 of Form S-3 which were filed under the Exchange Act,
on or before the last to occur of the Effective Date, the date of the
Preliminary Prospectus, or the date of the Prospectus, and any reference herein
to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the Effective Date, the date of such Preliminary Prospectus or the
date of the Prospectus, as the case may be, which is incorporated by reference
and (ii) any such document so filed. If the Company has filed an abbreviated
registration statement to register additional securities pursuant to Rule 462(b)
under the Rules and Regulations (the “462(b) Registration Statement”), then any
reference herein to the Registration Statement shall also be deemed to include
such 462(b) Registration Statement.

(b) As of the Applicable Time (as defined below) and as of the Closing Date ,
neither (i) any General Use Free Writing Prospectus (as defined below) issued at
or prior to the Applicable Time, the Pricing Prospectus (as defined below), any
other free writing prospectus (as defined in Rule 405) that the parties hereto
shall hereafter expressly agree in writing to treat as part of the General
Disclosure Package, and the information included on Schedule I hereto, all
considered together (collectively, the “General Disclosure Package”), (ii) any
individual Limited Use Free Writing Prospectus (as defined below), nor (iii) the
bona fide electronic road show (as defined in Rule 433(h)(5) of the Rules and
Regulations), if any, that has been made available without restriction to any
person, when considered together with the

 

-3-



--------------------------------------------------------------------------------

General Disclosure Package, included or will include, any untrue statement of a
material fact or omitted or as of the Closing Date will omit, to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from any Issuer Free Writing Prospectus, in reliance
upon, and in conformity with, written information furnished to the Company by or
on behalf of the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agent
Information (as defined in Section 7 hereof). As used in this paragraph (b) and
elsewhere in this Agreement:

“Applicable Time” means 9:00 P.M., New York time, on July 6, 2016.

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule I to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Securities in
the form filed or required to be filed with the Commission or, if not required
to be filed, in the form retained in the Company’s records pursuant to Rule
433(g) of the Rules and Regulations.

“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.

(c) No order preventing or suspending the use of any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Prospectus relating to the Offering has
been issued by the Commission, and no proceeding for that purpose or pursuant to
Section 8A of the Securities Act has been instituted or threatened by the
Commission, and each Preliminary Prospectus (if any), at the time of filing
thereof, conformed in all material respects to the requirements of the
Securities Act and the Rules and Regulations, and did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from any Preliminary Prospectus, in reliance upon, and
in conformity with, written information furnished to the Company by or on behalf
of the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent Information (as defined
in Section 7 hereof).

(d) At the time the Registration Statement became effective, at the date of this
Agreement and at the Closing Date, the Registration Statement conformed and will
conform in all material respects to the requirements of the Securities Act and
the Rules and Regulations and did not and will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading; the
Prospectus, at the time the Prospectus was issued and at the Closing Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the foregoing
representations and warranties in this paragraph (d) shall not apply to
information contained in or omitted from the Registration Statement or the
Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by or on behalf of the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent Information (as defined in Section 7 hereof).

 

-4-



--------------------------------------------------------------------------------

(e) Each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies the
Placement Agent as described in Section 3(d), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by or
on behalf of the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agent
Information (as defined in Section 7 hereof).

(f) The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and none of such documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Prospectus, when such documents become effective or are filed
with the Commission, as the case may be, will conform in all material respects
to the requirements of the Securities Act or the Exchange Act, as applicable,
and the rules and regulations of the Commission thereunder and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(g) (i) At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the Securities Act) of the Securities and (ii)
at the date hereof, the Company was not and is not an “ineligible issuer,” as
defined in Rule 405 under the Securities Act. The Company has not, directly or
indirectly, distributed and will not distribute any offering material in
connection with the Offering other than any Preliminary Prospectus, the
Prospectus and other materials, if any, permitted under the Securities Act and
consistent with Section 3(d) below. The Company will file with the Commission
all Issuer Free Writing Prospectuses (other than a “road show,” as described in
Rule 433(d)(8) of the Rules and Regulations), if any, in the time and manner
required under Rules 163(b)(2) and 433(d) of the Rules and Regulations.

(h) The Company and each of its subsidiaries (as defined in Section 17) have
been duly organized and are validly existing as corporations or other legal
entities in good standing (or the foreign equivalent thereof) under the laws of
their respective jurisdictions of organization. The Company and each of its
subsidiaries are duly qualified to do business and are in good standing as
foreign corporations or other legal entities in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification and have all power and authority
(corporate or other) necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the failure to so
qualify or have such power or authority would not (i) have, singly or in the
aggregate, a material adverse effect on the condition (financial or otherwise),
results of operations, assets, properties, business, management or prospects of
the Company and its subsidiaries taken as a whole, or (ii) impair in any
material respect the ability of the Company to perform its obligations under
this Agreement or to consummate any transactions contemplated by this Agreement,
the General Disclosure Package or the Prospectus (any such effect as described
in clauses (i) or (ii), a “Material Adverse Effect”). The Company owns or
controls, directly or indirectly, only the following corporations, partnerships,
limited liability partnerships, limited liability companies, associations or
other entities as set forth in Schedule III.

 

-5-



--------------------------------------------------------------------------------

(i) The Company has the full right, power and authority to enter into this
Agreement, and to perform and to discharge its obligations hereunder; and this
Agreement has been duly authorized, executed and delivered by the Company.

(j) The Shares and Warrants to be issued and sold by the Company to the
Investors hereunder have been duly and validly authorized and, when issued and
delivered by the Company against payment therefor as provided by the Securities
Purchase Agreement, will be fully paid (in the case of the Shares and the Series
B Warrants) and nonassessable and conform to the description thereof contained
in the General Disclosure Package and the Prospectus. There are no preemptive
rights or other rights to subscribe for or to purchase any shares of Common
Stock or shares of any other capital stock or other equity interests of the
Company or any of its subsidiaries, or any agreement or arrangement between the
Company and any of the Company’s stockholders or between any of the Company’s
subsidiaries and any of such subsidiary’s stockholders, or to the Company’s
knowledge, between or among any of the Company’s stockholders or any of its
subsidiaries’ stockholders, which grant special rights with respect to any
shares of the Company’s or any of its subsidiaries’ capital stock or which in
any way affect any stockholder’s ability or right to alienate freely or vote
such shares (other than rights which have been waived in writing in connection
with the issuance and sale of the Securities and the other transactions
contemplated by this Agreement or otherwise satisfied). The Warrant Shares have
been duly authorized and reserved for issuance pursuant to the terms of the
Warrants and, when issued and delivered by the Company upon valid exercise of
the Warrants and, in the case of the Series A Warrants, payment of the exercise
price, will be validly issued fully paid and nonassessable, and will not be
subject to preemptive or similar rights. The Warrant Shares, when so issued,
will conform in all material respects to the description thereof in the General
Disclosure Package and the Prospectus. In connection with this Offering, the
Company has received a written waiver from POSCO Power (“POSCO”) of its investor
rights under that certain Securities Purchase Agreement between POSCO and the
Company, dated April 30, 2012 (“POSCO Securities Purchase Agreement”).

(k) The Company has an authorized capitalization as set forth in the Pricing
Prospectus, and all of the issued shares of the Company have been duly and
validly authorized and issued, are fully paid and nonassessable, have been
issued in compliance with federal and state securities laws, and conform to the
description thereof contained in the General Disclosure Package and the
Prospectus. As of April 30, 2016, there were (a) 30,804,069 shares of Common
Stock, par value $0.0001, issued and outstanding, (b) 64,020 Series B preferred
shares issued and outstanding, convertible into 454,043 shares of common stock,
(c) 1,000,000 shares of the Company’s subsidiary, FuelCell Energy, Ltd.’s,
Series 1 preferred shares, issued and outstanding, which would require 3,379,057
shares of the Company’s common stock to settle the outstanding principal and
accrued and unpaid dividends, and (d) 166,667 shares of Common Stock issuable
upon the exercise of all warrants outstanding as of such date. Since such date,
the Company has not issued any securities, other than (i) shares of Common Stock
of the Company issued pursuant to the exercise of stock options previously
outstanding under the Company’s stock plans or (ii) the issuance of options or
restricted shares of Common Stock under the Company’s stock plans or
(iii) issuance of common stock under the Company’s Employee Stock Purchase Plan
or (iv) sales of common stock totaling 1,232,737 shares under a discretionary at
the market trading plan with Fidelity Capital Markets. All of the stock options,
warrants and other rights to purchase or exchange any securities for shares of
the Company’s capital stock have been duly authorized and validly issued, and
were issued in compliance with U.S. federal and state securities laws. None of
the outstanding shares of Common Stock was issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
shares of capital stock, options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the

 

-6-



--------------------------------------------------------------------------------

Company or any of its subsidiaries other than those described above or
accurately described in the General Disclosure Package. The description of the
Company’s stock option, stock bonus and other stock plans or arrangements, and
the stock options or other rights granted thereunder, as described in the
General Disclosure Package and the Prospectus, accurately and fairly present the
information required to be shown with respect to such plans, arrangements, stock
options and rights.

(l) All the outstanding shares of capital stock or other equity interests of
each subsidiary of the Company have been duly authorized and validly issued, are
fully paid and nonassessable and, except to the extent set forth in the General
Disclosure Package or the Prospectus, are owned by the Company directly or
indirectly through one or more wholly-owned subsidiaries, free and clear of any
claim, lien, encumbrance, security interest, restriction upon voting or transfer
or any other claim of any third party.

(m) The execution, delivery and performance of this Agreement by the Company,
the issuance and sale of the Securities by the Company and the consummation of
the transactions contemplated hereby will not (with or without notice or lapse
of time or both) (i) conflict with or result in a breach or violation of any of
the terms or provisions of, constitute a default or Debt Repayment Triggering
Event (as defined below) under, give rise to any right of termination or other
right or the cancellation or acceleration of any right or obligation or loss of
a benefit under, or give rise to the creation or imposition of any lien,
encumbrance, security interest, claim or charge upon any property or assets of
the Company or any subsidiary pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws (or analogous governing instruments, as
applicable) of the Company or any of its subsidiaries or (iii) result in any
violation of any law, statute, rule, regulation, judgment, order or decree of
any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets, except with respect to clauses (i) and (iii) above, to the
extent any such conflict, breach or violation has been waived or would not
result in a Material Adverse Effect. A “Debt Repayment Triggering Event” means
any event or condition that gives, or with the giving of notice or lapse of time
would give the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.

(n) No consent, approval, authorization or order of, or filing, qualification or
registration with, any court or governmental agency or body, foreign or
domestic, which has not been made, obtained or taken and is not in full force
and effect, is required for the execution, delivery and performance of this
Agreement by the Company, the offer or sale of the Securities or the
consummation of the transactions contemplated hereby or thereby, except for the
registration of the shares of Common Stock under the Securities Act and such
consents, approvals, authorizations, registrations or qualifications as may be
required under the Exchange Act and applicable state securities laws, FINRA and
the NASDAQ Global Market (the “NASDAQ GM”) in connection with the Offering by
the Company, and the listing of the Securities on the NASDAQ GM.

(o) KPMG LLP, who have certified certain financial statements and related
schedules included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, and have audited the
Company’s internal control over financial reporting and management’s assessment
thereof, is an independent registered public accounting firm as required by the
Securities Act and the Rules and Regulations and the Public Company Accounting
Oversight Board (United States) (the “PCAOB”). Except as pre-approved in
accordance with the requirements set forth in Section 10A of the Exchange Act,
KPMG LLP has not been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Exchange Act).

 

-7-



--------------------------------------------------------------------------------

(p) The financial statements, together with the related notes and schedules,
included or incorporated by reference in the General Disclosure Package, the
Prospectus and in the Registration Statement fairly present the financial
position and the results of operations and changes in stockholders’ equity and
cash flows of the Company and its consolidated subsidiaries and other
consolidated entities at the respective dates or for the respective periods
therein specified. Such statements and related notes and schedules have been
prepared in accordance with generally accepted accounting principles in the
United States (“GAAP”) applied on a consistent basis throughout the periods
involved except as may be set forth in the related notes included or
incorporated by reference in the General Disclosure Package. The financial
statements, together with the related notes and schedules, included or
incorporated by reference in the General Disclosure Package and the Prospectus
comply in all material respects with the Securities Act, the Exchange Act, and
the Rules and Regulations and the rules and regulations under the Exchange Act.
No other financial statements or supporting schedules or exhibits are required
by the Securities Act or the Rules and Regulations to be described, or included
or incorporated by reference in the Registration Statement, the General
Disclosure Package or the Prospectus. There is no pro forma or as adjusted
financial information which is required to be included in the Registration
Statement, the General Disclosure Package and the Prospectus, or a document
incorporated by reference therein, in accordance with the Securities Act and the
Rules and Regulations which has not been included or incorporated as so
required. The interactive data in the eXtensible Business Reporting Language
(“XBRL”) included as an exhibit to the Registration Statement, General
Disclosure Package and Prospectus, including the documents incorporated by
reference therein, fairly presents the information called for in all material
respects and has been prepared in accordance with the Rules and Regulations and
guidelines applicable thereto.

(q) Neither the Company nor any of its subsidiaries has sustained, since the
date of the latest audited financial statements included or incorporated by
reference in the General Disclosure Package, any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the General
Disclosure Package; and, since such date, there has not been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
material adverse changes, or any development involving a prospective material
adverse change, in or affecting the business, assets, general affairs,
management, financial position, prospects, stockholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole, otherwise than
as set forth or contemplated in the General Disclosure Package.

(r) There are no legal or governmental actions, suits, claims or proceedings
pending or, to the Company’s knowledge, threatened or contemplated to which the
Company or any of its subsidiaries is or would be a party or of which any of
their respective properties is or would be subject at law or in equity, before
or by any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
which are required to be described in the Registration Statement, the General
Disclosure Package or the Prospectus or a document incorporated by reference
therein and are not so described therein, or which, singly or in the aggregate,
if resolved adversely to the Company or such subsidiary, would reasonably be
likely to result in a Material Adverse Effect. To the Company’s knowledge, no
such proceedings are threatened or contemplated by governmental authorities or
threatened by other third parties.

(s) Neither the Company nor any of its subsidiaries is in (i) violation of its
charter or by-laws (or analogous governing instrument, as applicable), (ii)
default in any respect, and no event has occurred which, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant, obligation, agreement or condition contained
in any indenture, mortgage, deed of trust, bank loan or credit agreement, other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which it is a party or by which the Company or its

 

-8-



--------------------------------------------------------------------------------

subsidiaries are is bound or to which any of its property or assets is subject
or (iii) violation in any respect of any statute, law, ordinance, governmental
rule, regulation, ordinance, or court order, decree or judgment to which it or
its property or assets may be subject except, in the case of clauses (ii) and
(iii) of this paragraph (s), for any violations or defaults which would not,
singly or in the aggregate, have a Material Adverse Effect.

(t) The Company and each of its subsidiaries have made all filings, applications
and submissions required by, and owns or possess all approvals, licenses,
certificates, certifications, clearances, consents, exemptions, marks,
notifications, orders, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies that are necessary or desirable for the ownership
of their respective properties or the conduct of their respective businesses as
described in the General Disclosure Package and the Prospectus (collectively,
the “Governmental Permits”) and is in compliance with the terms and conditions
of all such Governmental Permits, except where any failures to possess or make
the same would not, singly or in the aggregate, have a Material Adverse Effect.
All such Governmental Permits are valid and in full force and effect. All such
Governmental Permits are free and clear of any restriction or condition that are
in addition to, or materially different from those normally applicable to
similar licenses, certificates, authorizations and permits. Neither the Company
nor any of its subsidiaries has received any notice of any proceedings relating
to revocation or modification of, any such Permit, which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect. Except as may be required under the Securities
Act and state and foreign Blue Sky laws and the rules and regulations of FINRA,
no other Governmental Permits are required for the Company or any of its
subsidiaries to enter into, deliver and perform this Agreement and to issue and
sell the Securities to be issued and sold by the Company hereunder.

(u) Neither the Company nor any of its subsidiaries is or, after giving effect
to the Offering and the application of the proceeds thereof as described in the
General Disclosure Package and the Prospectus, will be (i) required to register
as an “investment company” as defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”), and the rules and regulations of the
Commission thereunder or (ii) a “business development company” (as defined in
Section 2(a)(48) of the Investment Company Act).

(v) Neither the Company, its subsidiaries nor, to the Company’s knowledge, any
of the Company’s or its subsidiaries’ officers, directors or affiliates has
taken or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which could in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.

(w) The Company and each of its subsidiaries owns or possesses the right to use
all patents, trademarks, trademark registrations, service marks, service mark
registrations, trade names, copyrights, licenses, inventions, software,
databases, know-how, Internet domain names, trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on their respective businesses as currently
conducted, and as proposed to be conducted and described in the General
Disclosure Package and the Prospectus, and the Company is not aware of any claim
to the contrary or any challenge by any other person to the rights of the
Company and its subsidiaries with respect to the foregoing except for those that
would not reasonably be expected to have a Material Adverse Effect. The
Intellectual Property licenses described in the General Disclosure Package and
the Prospectus are valid, binding upon, and enforceable by or against the
parties thereto in accordance with their terms. The Company and each of its
subsidiaries has complied in all material respects with, and is not in breach
nor has received any asserted or threatened claim of breach of, any Intellectual
Property license, and the Company has no knowledge of any breach or anticipated
breach by any other person to any Intellectual Property license. To the
knowledge of the Company after reasonable investigation, the Company and each

 

-9-



--------------------------------------------------------------------------------

of its subsidiaries’ businesses as now conducted and as proposed to be conducted
do not and will not infringe or conflict with any valid and enforceable patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses or
other Intellectual Property or franchise right of any person. Neither the
Company nor any of its subsidiaries has received notice of any claim against the
Company or any of its subsidiaries alleging the infringement by the Company or
any of its subsidiaries of any patent, trademark, service mark, trade name,
copyright, trade secret, license in or other intellectual property right or
franchise right of any person. The Company and each of its subsidiaries has
taken all reasonable steps to protect, maintain and safeguard its rights in all
Intellectual Property, including the execution of appropriate nondisclosure and
confidentiality agreements. The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s or any of its subsidiaries’ right to own, use, or
hold for use any of the Intellectual Property as owned, used or held for use in
the conduct of the businesses as currently conducted. The Company and each of
its subsidiaries has at all times complied in all material respects with all
applicable laws relating to privacy, data protection, and the collection and use
of personal information collected, used, or held for use by the Company and any
of its subsidiaries in the conduct of the Company’s and its subsidiaries
businesses. No claims have been asserted or threatened against the Company or
any of its subsidiaries alleging a violation of any person’s privacy or personal
information or data rights and, to the knowledge of the Company, the
consummation of the transactions contemplated hereby will not breach or
otherwise cause any violation of any law related to privacy, data protection, or
the collection and use of personal information collected, used, or held for use
by the Company or any of its subsidiaries in the conduct of the Company’s or any
of its subsidiaries’ businesses. The Company and each of its subsidiaries takes
reasonable measures to ensure that such information is protected against
unauthorized access, use, modification, or other misuse.

(x) The Company and each of its subsidiaries have good, valid and marketable
title in fee simple to, or have valid rights to lease or otherwise use, all
items of real or personal property which are material to the business of the
Company and its subsidiaries taken as a whole, in each case free and clear of
all liens, encumbrances, security interests, claims and defects that do not,
singly or in the aggregate, materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company or any of its subsidiaries; and all of the leases and subleases material
to the business of the Company and its subsidiaries, considered as one
enterprise, and under which the Company or any of its subsidiaries holds
properties described in the General Disclosure Package and the Prospectus, are
in full force and effect, and neither the Company nor any subsidiary has
received any notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of the Company or any subsidiary under any of the
leases or subleases mentioned above, or affecting or questioning the rights of
the Company or such subsidiary to the continued possession of the leased or
subleased premises under any such lease or sublease.

(y) No labor disturbance or dispute with the employees of the Company or any of
the Company’s subsidiaries exists, or, to the best of the Company’s knowledge,
is threatened or imminent, which would reasonably be expected to result in a
Material Adverse Effect. The Company is not aware of any existing or imminent
labor disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, manufacturers, customers or contractors, that singly or in the
aggregate, might be expected to have a Material Adverse Effect. The Company is
not aware that any key employee or significant group of employees of the Company
or any of the Company’s subsidiaries plans to terminate employment with the
Company or any of the Company’s subsidiaries. Neither the Company nor any of its
subsidiaries has engaged in any unfair labor practice; except for matters which
would not, singly or in the aggregate, result in a Material Adverse Effect, (i)
there is (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending or to the
Company’s knowledge, threatened, (B) no strike, labor dispute, slowdown or
stoppage pending or, to the Company’s knowledge, threatened against the

 

-10-



--------------------------------------------------------------------------------

Company or any of its subsidiaries and (C) no union representation dispute
currently existing concerning the employees of the Company or any of its
subsidiaries and (ii) to the Company’s knowledge, no union organizing activities
are currently taking place concerning the employees of the Company or any of its
subsidiaries.

(z) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) has
occurred or could reasonably be expected to occur with respect to any employee
benefit plan of the Company or any of its subsidiaries which could, singly or in
the aggregate, have a Material Adverse Effect. Each employee benefit plan of the
Company or any of its subsidiaries is in compliance in all material respects
with applicable law, including ERISA and the Code. For purposes of this section,
an “employee benefit plan” and an “employee pension benefit plan” are as defined
in ERISA section 3(2), and an employee welfare benefit plan as defined in ERISA
section 3(1). The Company and its subsidiaries have not incurred and could not
reasonably be expected to incur liability under Title IV of ERISA with respect
to the termination of, or withdrawal from, any pension plan (as defined in
ERISA). Each pension plan for which the Company or any of its subsidiaries would
have any liability that is intended to be qualified under Section 401(a) of the
Code is so qualified, and, to the knowledge of the Company, nothing has
occurred, whether by action or by failure to act, which could, singly or in the
aggregate, cause the loss of such qualification.

(aa) The Company and its subsidiaries are and have been in compliance with all
foreign, federal, state and local statute, law (including the common law),
ordinance, rule, regulation, order, judgment, decree or Governmental Permit,
relating to the use, treatment, storage and disposal of hazardous or toxic
substances, materials or wastes or the protection of health and safety or the
environment which are applicable to their businesses (“Environmental Laws”),
except where the failure to comply would not, singly or in the aggregate, have a
Material Adverse Effect. There has been no storage, generation, transportation,
handling, treatment, disposal, discharge, emission, or other release of any kind
of hazardous or toxic substances, materials or wastes by, due to, or caused by
the Company or any of its subsidiaries (or, to the Company’s knowledge, any
other entity for whose acts or omissions the Company or any of its subsidiaries
is or may otherwise be liable) upon any of the property now or previously owned,
leased or operated by the Company or any of its subsidiaries, or upon any other
property, in violation of, or which would give rise to any liability under, any
Environmental Law, except for any violation or liability which would not have,
singly or in the aggregate with all such violations and liabilities, a Material
Adverse Effect; and there has been no disposal, discharge, emission or other
release of any kind onto such property or into the environment surrounding such
property of any hazardous or toxic substances, materials or wastes with respect
to which the Company has knowledge, except for any such disposal, discharge,
emission, or other release of any kind which would not have, singly or in the
aggregate with all such discharges and other releases, a Material Adverse
Effect. In the ordinary course of business, the Company and its subsidiaries
conduct reviews of the effect of Environmental Laws on their businesses and
assets, as part of which they identify and evaluate associated costs and
liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws and Governmental Permits issued thereunder, any related
constraints on operating activities and any potential liabilities to third
parties). On the basis of such reviews, the Company and its subsidiaries have
reasonably concluded that such associated costs and liabilities would not have,
singly or in the aggregate, a Material Adverse Effect.

(bb) The Company and its subsidiaries are in compliance in all respects with all
applicable provisions of the Occupational Safety and Health Act of 1970, as
amended, including all applicable regulations thereunder, except for such
noncompliance as would not, singly or in the aggregate, have a Material Adverse
Effect.

 

-11-



--------------------------------------------------------------------------------

(cc) The Company and its subsidiaries, each (i) has timely filed all necessary
federal, state, local and foreign tax returns (or timely filed applicable
extensions therefor) that have been required to be filed, and all such returns
were true, complete and correct, (ii) has paid all federal, state, local and
foreign taxes, assessments, governmental or other charges that are due and
payable for which it is liable, including, without limitation, all sales and use
taxes and all taxes which the Company or any of its subsidiaries is obligated to
withhold from amounts owing to employees, creditors and third parties, and (iii)
does not have any tax deficiency or claims outstanding or assessed or, to the
best of its knowledge, proposed against any of them, except those, in each of
the cases described in clauses (i), (ii) and (iii) of this paragraph (cc), that
would not, singly or in the aggregate, have a Material Adverse Effect. The
Company and its subsidiaries, each has not engaged in any transaction which is a
corporate tax shelter or which could be characterized as such by the Internal
Revenue Service or any other taxing authority. The accruals and reserves on the
books and records of the Company and its subsidiaries in respect of tax
liabilities for any taxable period not yet finally determined are adequate to
meet any assessments and related liabilities for any such period, and since
April 30, 2016 the Company and its subsidiaries each has not incurred any
liability for taxes other than in the ordinary course.

(dd) The Company and each of its subsidiaries maintains or is covered by
insurance provided by recognized, financially sound and reputable institutions
with insurance policies in such amounts and covering such risks as is adequate
for the conduct of its business and the value of its properties and as is
customary for companies engaged in similar businesses in similar industries. All
such insurance is fully in force on the date hereof and will be fully in force
as of the Closing Date. The Company has no reason to believe that it and its
subsidiaries will not be able to renew their existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries has
been denied any material insurance policy or coverage for which it has applied.
Neither the Company nor any of its subsidiaries insures risk of loss through any
captive insurance, risk retention group, reciprocal group or by means of any
fund or pool of assets specifically set aside for contingent liabilities other
than as described in the General Disclosure Package.

(ee) The Company and its subsidiaries each maintains a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) interactive data in XBRL included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus is prepared in accordance with the Commission’s rules and guidelines
applicable thereto. Except as described in the General Disclosure Package, since
the end of the Company’s most recent audited fiscal year, there has been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(ff) The Company has established, maintains and evaluates “disclosure controls
and procedures” (as such term is defined in Rule 13a-15(e) and 15d-15(e) under
the Exchange Act), which (i) are designed to ensure that material information
relating to the Company and its subsidiaries is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (ii) have been evaluated for
effectiveness as of the end of the last fiscal period covered by the
Registration Statement; and (iii) such disclosure controls and procedures are
effective to perform the functions for which they were established. There are no
significant deficiencies or material

 

-12-



--------------------------------------------------------------------------------

weaknesses in the design or operation of internal controls which could adversely
affect the Company’s ability to record, process, summarize, or report financial
data to management and the Board of Directors of the Company. The Company is not
aware of any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; and since the date
of the most recent evaluation of such disclosure controls and procedures, there
have been no significant changes in internal controls or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses. Except as set
forth in the General Disclosure Package, the Audit Committee of the Board of
Directors of the Company (the “Audit Committee”) is not reviewing or
investigating, and neither the Company’s independent auditors nor its internal
auditors have recommended that the Audit Committee review or investigate, (iv)
adding to, deleting, changing the application of or changing the Company’s
disclosure with respect to, any of the Company’s material accounting policies,
(v) any manner which could result in a restatement of the Company’s financial
statements for any annual or interim period during the current or prior three
fiscal years, or (iii) a significant deficiency, material weakness, change in
internal control over financial reporting or fraud involving management or other
employees who have a significant role in the internal control over financial
reporting.

(gg) Except as described in the General Disclosure Package and the Prospectus,
there are no material off-balance sheet transactions (including, without
limitation, transactions related to, and the existence of, “variable interest
entities” within the meaning of Financial Accounting Standards Board
Interpretation No. 46), arrangements, obligations (including contingent
obligations), or any other relationships with unconsolidated entities or other
persons, that may have a material current or future effect on the Company’s
financial condition, changes in financial condition, results of operations,
liquidity, capital expenditures, capital resources, or significant components of
revenues or expenses.

(hh) The Company’s Board of Directors has validly appointed an audit committee
whose composition satisfies the requirements of Rule 4350(d)(2) of the Rules of
NASDAQ and Section 10A-3 of the Exchange Act and the Board of Directors and/or
the audit committee has adopted a charter that satisfies the requirements of
Rule 4350(d)(1) of the Rules of NASDAQ and Section 10A-3 of the Exchange Act.
The audit committee has reviewed the adequacy of its charter within the past
twelve months. Neither the Board of Directors nor the audit committee has been
informed, nor is any director of the Company aware, of (i) any significant
deficiencies in the design or operation of the Company’s internal controls that
could adversely affect the Company’s ability to record, process, summarize and
report financial data or any material weakness in the Company’s internal
controls; or (ii) any fraud, whether or not material, that involves management
or other employees of the Company who have a significant role in the Company’s
internal controls.

(ii) The minute books of the Company and each of its subsidiaries that would be
a “significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Exchange Act (such a significant subsidiary of the Company, a
“Significant Subsidiary”) have been made available to the Placement Agent and
counsel for the Placement Agent, and such books (i) contain a complete summary
of all meetings and actions of the board of directors (including each board
committee) and stockholders of the Company (or analogous governing bodies and
interest holders, as applicable), and each of its Significant Subsidiaries since
the time of its respective incorporation or organization through the date of the
latest meeting and action, and (ii) accurately in all material respects reflect
all transactions referred to in such minutes.

(jj) There is no franchise, lease, contract, agreement or document required by
the Securities Act or by the Rules and Regulations to be described in the
General Disclosure Package and in the Prospectus or a document incorporated by
reference therein or to be filed as an exhibit to the Registration Statement or
a document incorporated by reference therein which is not described or filed
therein as required; and all descriptions of any such franchises, leases,
contracts, agreements or documents

 

-13-



--------------------------------------------------------------------------------

contained in the Registration Statement or in a document incorporated by
reference therein are accurate and complete descriptions of such documents in
all material respects. Other than as described in the General Disclosure
Package, no such franchise, lease, contract or agreement has been suspended or
terminated for convenience or default by the Company or any of its subsidiaries
or any of the other parties thereto, and neither the Company nor any of its
subsidiaries has received notice nor does the Company have any other knowledge
of any such pending or threatened suspension or termination, except for such
pending or threatened suspensions or terminations that would not, singly or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(kk) No relationship, direct or indirect, exists between or among the Company
and any of its subsidiaries on the one hand, and the directors, officers,
stockholders (or analogous interest holders), customers or suppliers of the
Company or any of its subsidiaries or any of their affiliates on the other hand,
which is required to be described in the General Disclosure Package and the
Prospectus or a document incorporated by reference therein and which is not so
described.

(ll) No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any of its subsidiaries
because of the filing or effectiveness of the Registration Statement or
otherwise, except for persons and entities who have expressly waived such right
in writing or who have been given timely and proper written notice and have
failed to exercise such right within the time or times required under the terms
and conditions of such right. There are no contracts, agreements or
understandings between the Company or any of its subsidiaries and any person
granting such person the right (other than (i) registration rights granted to
POSCO under the POSCO Securities Purchase Agreement, which have been satisfied
to date, and (ii) rights which have been waived in writing in connection with
the transactions contemplated by this Agreement or otherwise satisfied) to
require the Company or any of its subsidiaries to register any securities with
the Commission.

(mm) Neither the Company nor any of its subsidiaries owns any “margin
securities” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), and none of the
proceeds of the sale of any of the Securities will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security, for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Securities to be considered a “purpose credit” within the
meanings of Regulation T, U or X of the Federal Reserve Board.

(nn) At the Applicable Time there were, and as of the Closing Date there will
be, no securities of or guaranteed by the Company that are rated by a
“nationally recognized statistical rating organization,” as that term is defined
in Section 3(a)(62) of the Exchange Act.

(oo) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against the Company or the Placement Agent for
a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of any of the Securities or any transaction contemplated by
this Agreement, the Registration Statement, the General Disclosure Package or
the Prospectus.

(pp) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.

(qq) The Company is subject to and in compliance in all material respects with
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act.
The shares of Common Stock registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and listed on the NASDAQ GM, and the Company has taken no action
designed to, or reasonably likely to have the effect of, terminating the
registration of the shares of Common Stock under the Exchange Act or delisting
the shares of Common

 

-14-



--------------------------------------------------------------------------------

Stock from the NASDAQ GM, nor has the Company received any notification that the
Commission, FINRA or the NASDAQ Stock Market LLC is currently contemplating
terminating such registration or listing. The Company has complied in all
material respects with the applicable requirements of the NASDAQ GM for
maintenance of inclusion of the shares of Common Stock thereon. No consent,
approval, authorization or order of, or filing, notification or registration
with, the NASDAQ GM is required for the listing and trading of the shares of
Common Stock on the NASDAQ GM, except for (i) a Notification Form: Listing of
Additional Shares; and (ii) a Notification Form: Change in the Number of Shares
Outstanding.

(rr) The Company has filed in a timely manner all reports required to be filed
pursuant to Sections 13(a), 13(e), 14 and 15(d) of the Exchange Act during the
preceding 12 months (except to the extent that Section 15(d) requires reports to
be filed pursuant to Sections 13(d) and 13(g) of the Exchange Act, which shall
be governed by the next clause of this sentence); and the Company has filed in a
timely manner all reports required to be filed pursuant to Sections 13(d) and
13(g) of the Exchange Act since January 1, 2004, except where the failure to
timely file would not reasonably be expected singly or in the aggregate to have
a Material Adverse Effect.

(ss) The Company, and to its knowledge, each of the Company’s directors or
officers, in their capacities as such, is, and after giving effect to the
Offering will be, in compliance in all material respects with all applicable
effective provisions of the Sarbanes-Oxley Act of 2002 and any related rules and
regulations promulgated by the Commission thereunder (the “Sarbanes-Oxley Act”).
Each of the principal executive officer and the principal financial officer of
the Company (and each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by him or her with the Commission. For purposes of the
preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

(tt) The Company is, and after giving effect to the Offering will be, in
compliance with all applicable corporate governance requirements set forth in
the NASDAQ Marketplace Rules.

(uu) Neither the Company nor any of its subsidiaries nor any director, officer
or employee of the Company or any of its subsidiaries nor, to the knowledge of
the Company, any agent, affiliate or other person associated with or acting on
behalf of the Company or any of its subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made or taken an act in furtherance
of an offer, promise or authorization of any direct or indirect unlawful payment
or benefit to any foreign or domestic government official or employee, including
of any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom or any other applicable
anti-bribery or anti-corruption law; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit. The Company and its
subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

(vv) Any statistical, industry-related or market-related data included or
incorporated by reference in the Registration Statement, the Prospectus or the
General Disclosure Package, are based on or derived from sources that the
Company reasonably and in good faith believes to be reliable and accurate, and
such data agree with the sources from which they are derived.

 

-15-



--------------------------------------------------------------------------------

(ww) Neither the Company nor any subsidiary nor any of their affiliates (within
the meaning of FINRA’s Rule 5121) directly or indirectly controls, is controlled
by, or is under common control with, or is an associated person (within the
meaning of Article I, Section 1(ee) of the By-laws of FINRA) of, any member firm
of FINRA.

(xx) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Company or any of its subsidiaries conducts
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(yy) Neither the Company nor any of its subsidiaries, directors, officers, or
employees, nor, to the knowledge of the Company, any agent, affiliate or other
person associated with or acting on behalf of the Company or any of its
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”) or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or any of its subsidiaries located, organized
or resident in a country or territory that is the subject or target of
Sanctions, including, without limitation, Cuba, Iran, North Korea, Sudan, Syria
and Crimea (each, a “Sanctioned Country”); and the Company will not directly or
indirectly use the proceeds of the offering of the Shares hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as placement agent, underwriter,
advisor, investor or otherwise) of Sanctions. For the past five years, the
Company and its subsidiaries have not knowingly engaged in and are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

(zz) No approval of the shareholders of the Company under the rules and
regulations of Nasdaq (including Rule 5635 of the Nasdaq Global Marketplace
Rules) is required for the Company to issue and deliver to the Investors the
Securities.

(aaa) Neither the Company nor its subsidiaries are subject to regulation as a
“public utility”, “public service company”, “holding company” or similar
designation by any governmental or regulatory authority, including under the
Federal Power Act, as amended or any applicable state utility laws; and the
Company and its subsidiaries are not required to file with any applicable state
or local commissions, governmental authorities or regulatory bodies that
regulate utilities any forms, statements, reports, registrations or documents
(other than Form EIA-860 and FERC Form 556) required to be filed by the Company
or its subsidiaries under such applicable state or local laws to which the
Company or its subsidiaries are subject.

Any certificate signed by or on behalf of the Company and delivered to the
Placement Agent or its counsel shall be deemed to be a representation and
warranty by the Company to the Placement Agent as to the matters covered
thereby.

 

-16-



--------------------------------------------------------------------------------

Section 3. Covenants.

The Company covenants and agrees with the Placement Agent as follows:

(a) Reporting Obligations; Exchange Act Compliance. The Company will (i) file
the Prospectus with the Commission within the time periods specified by Rule
424(b) and Rules 430B and 430C, as applicable, (ii) file any Issuer Free Writing
Prospectus to the extent required by Rule 433, if applicable, (iii) file
promptly all reports required to be filed by the Company with the Commission
pursuant to Section 13(a) or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and during such period as the Prospectus would be required by law
to be delivered in connection with the Offering (whether physically or through
compliance with Rule 172 or any similar rule) (the “Prospectus Delivery
Period”), and (iv) furnish copies of each Issuer Free Writing Prospectus, if
any, (to the extent not previously delivered) to the Placement Agent prior to
11:00 a.m. Eastern time, on the second business day next succeeding the date of
this Agreement in such quantities as the Placement Agent shall reasonably
request.

(b) Abbreviated Registration Statement. If the Company elects to rely upon Rule
462(b), the Company shall file a registration statement under Rule 462(b) with
the Commission in compliance with Rule 462(b) by 8:00 a.m., Eastern time, on the
business day next succeeding the date of this Agreement, and the Company shall
at the time of filing either pay to the Commission the filing fee for such Rule
462(b) registration statement or give irrevocable instructions for the payment
of such fee pursuant to the Act.

(c) Amendments or Supplements. The Company will not, during the Prospectus
Delivery Period in connection with the Offering contemplated by this Agreement,
file any amendment or supplement to the Registration Statement or the Prospectus
unless a copy thereof shall first have been submitted to the Placement Agent
within a reasonable period of time prior to the filing thereof and the Placement
Agent shall not have reasonably objected thereto in good faith.

(d) Free Writing Prospectuses. The Company will (i) not make any offer relating
to the Securities that would constitute an “issuer free writing prospectus” (as
defined in Rule 433) or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405) required to be filed by the Company with
the Commission under Rule 433 unless the Placement Agent approves its use in
writing prior to first use (each, a “Permitted Free Writing Prospectus”);
provided that the prior written consent of the Placement Agent hereto shall be
deemed to have been given in respect of the Issuer Free Writing Prospectus(es)
included in Schedule I hereto, (ii) treat each Permitted Free Writing Prospectus
as an Issuer Free Writing Prospectus, (iii) comply with the requirements of
Rules 164 and 433 applicable to any Issuer Free Writing Prospectus, including
the requirements relating to timely filing with the Commission, legending and
record keeping and (iv) not take any action that would result in the Placement
Agent or the Company being required to file with the Commission pursuant to Rule
433(d) a free writing prospectus prepared by or on behalf of the Placement Agent
that the Placement Agent otherwise would not have been required to file
thereunder. The Company will satisfy the conditions in Rule 433 to avoid a
requirement to file with the Commission any electronic road show.

(e) Notice to Placement Agent. The Company will notify the Placement Agent
promptly, and will, if requested, confirm such notification in writing: (i) of
the receipt of any comments of, or requests for additional information from, the
Commission; (ii) of the time and date of any filing of any post-effective
amendment to the Registration Statement or any amendment or supplement to the
General Disclosure Package or the Prospectus; (iii) of the time and date when
any post-effective amendment to

 

-17-



--------------------------------------------------------------------------------

the Registration Statement becomes effective; (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement, or any post-effective amendment thereto or any order preventing or
suspending the use of any prospectus included in the General Disclosure Package,
the Prospectus or any Issuer Free Writing Prospectus, or the initiation of any
proceedings for that purpose or pursuant to Section 8A of the Securities Act or
the threat thereof; and (v) of receipt by the Company of any notification with
respect to any suspension or the approval of the Shares and Warrant Shares from
any securities exchange upon which they are listed for trading or included or
designated for quotation, or the initiation or threatening of any proceeding for
such purpose. The Company will use its reasonable best efforts to prevent the
issuance or invocation of any such stop order or suspension by the Commission
and, if any such stop order or suspension is so issued or invoked, to obtain as
soon as possible the withdrawal or removal thereof.

(f) Filing of Amendments or Supplements. If, during the Prospectus Delivery
Period, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus (or, if the Prospectus is not
yet available to prospective purchasers, the General Disclosure Package) in
order to make the statements therein, in the light of the circumstances when the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the General Disclosure Package) is delivered to an Investor, not
misleading, or if, in the reasonable opinion of counsel for the Placement Agent,
it is necessary to amend or supplement the Prospectus (or, if the Prospectus is
not yet available to prospective purchasers, the General Disclosure Package) to
comply with applicable law, forthwith to prepare, file with the Commission and
furnish, at its own expense, to the Placement Agent, either amendments or
supplements to the Prospectus (or, if the Prospectus is not yet available to
prospective purchasers, the General Disclosure Package) so that the statements
in the Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the General Disclosure Package) as so amended or supplemented will
not, in the light of the circumstances when the Prospectus (or, if the
Prospectus is not yet available to prospective purchasers, the General
Disclosure Package) is delivered to an Investor, be misleading or so that the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the General Disclosure Package), as amended or supplemented, will
comply with law. If at any time following issuance of an Issuer Free Writing
Prospectus there occurred or occurs an event or development as a result of which
such Issuer Free Writing Prospectus conflicted or would conflict with the
information contained in the Registration Statement relating to the Securities
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at that subsequent time,
not misleading, the Company promptly will notify the Placement Agent and will
promptly amend or supplement, at its own expense, such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.

(g) Delivery of Copies. The Company will deliver promptly to the Placement Agent
and its counsel such number of the following documents as the Placement Agent
shall reasonably request: (i) conformed copies of the Registration Statement as
originally filed with the Commission and each amendment thereto (in each case
excluding exhibits), (ii) copies of any Issuer Free Writing Prospectus, (iii)
during the Prospectus Delivery Period, copies of the Prospectus (or any
amendments or supplements thereto), (iv) any document incorporated by reference
in the Prospectus (other than any such document that is filed with the
Commission electronically via EDGAR or any successor system) and (v) all
correspondence to and from, and all documents issued to and by, the Commission
in connection with the registration of the Securities under the Act.

(h) Earnings Statement. As soon as practicable, but in any event not later than
18 months after the end of the Company’s current fiscal quarter, the Company
will make generally available to holders of its securities and deliver to the
Placement Agent, an earnings statement of the Company (which need not be
audited) that will satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 of the Rules and Regulations.

 

-18-



--------------------------------------------------------------------------------

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities in the manner set forth in the Registration Statement, General
Disclosure Package and the Prospectus under the heading “Use of Proceeds.”

(j) Public Communications. Prior to the Closing Date, the Company will not issue
any press release or other communication directly or indirectly or hold any
press conference with respect to the Company, its condition, financial or
otherwise, or the earnings, business, operations or prospects of any of them
(except for routine oral marketing communications in the ordinary course of
business and consistent with the past practices of the Company and of which the
Placement Agent is notified), or the offering of the Securities, without the
prior written consent of the Placement Agent (such consent not to be
unreasonably withheld, delayed or conditioned) unless in the reasonable judgment
of the Company and its counsel, and after notification to the Placement Agent,
such press release or communication is required by law, in which case the
Company shall use its reasonable best efforts to allow the Placement Agent
reasonable time to comment on such release or other communication in advance of
such issuance.

(k) Lock-Up Period. For a period of 90 days after the date hereof (the “Lock-Up
Period”), the Company will not directly or indirectly, (1) offer to sell,
hypothecate, pledge, announce the intention to sell, contract to sell, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock, or any securities convertible into or exercisable or exchangeable for
shares of Common Stock; (2) file or cause to become effective a registration
statement under the Act relating to the offer and sale of any shares of Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock (except in connection with the Offering or in connection with a
registration statement on Form S-8 relating to employee benefit plans); or (3)
enter into any swap or other agreement that transfers, in whole or in part, any
of the economic consequences of ownership of the shares of Common Stock, whether
any such transaction described in clauses (1), (2) or (3) above is to be settled
by delivery of shares of Common Stock or such other securities, in cash or
otherwise, or publically announce the intention to do any of the foregoing
without the prior written consent of the Placement Agent (which consent may be
withheld in its sole discretion), other than (i) the Securities to be sold
hereunder, (ii) the issuance of shares of Common Stock, options to acquire
shares of Common Stock or other equity awards for shares of Common Stock
pursuant to the Company’s employee benefit plans, qualified stock option plans
or other employee compensation plans as such plans are in existence on the date
hereof and the issuance of shares of Common Stock pursuant to the exercise,
vesting or settlement of such options or other equity awards, and (iii) the
issuance of shares of Common Stock pursuant to the exercise of the Warrants and
other warrants or rights to purchase the shares of Common Stock outstanding or
in existence on the date hereof. The Company agrees not to accelerate the
vesting of any option or warrant or the lapse of any repurchase right prior to
the expiration of the Lock-Up Period.

(l) Stabilization. The Company will not take directly or indirectly any action
designed, or that might reasonably be expected to cause or result in, or that
will constitute, stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities.

(m) NASDAQ GM. The Company will use its reasonable best efforts to maintain the
listing of the Shares and the Warrant Shares on the NASDAQ GM for so long as the
shares of Common Stock are listed thereon.

 

-19-



--------------------------------------------------------------------------------

Section 4. Costs and Expenses.

The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or reimburse if paid by
the Placement Agent all costs and expenses incident to the performance of the
Company’s obligations under this Agreement and in connection with the
transactions contemplated hereby, including but not limited to costs and
expenses of or relating to (i) the preparation, printing, filing, delivery and
shipping of the Registration Statement, any Issuer Free Writing Prospectus, the
General Disclosure Package and the Prospectus, and any amendment or supplement
to any of the foregoing and the printing and furnishing of copies of each
thereof to the Placement Agent and dealers (including costs of mailing and
shipment), (ii) the registration, issue, sale and delivery of the Securities
including any stock or transfer taxes and stamp or similar duties payable upon
the sale, issuance or delivery of the Securities and the printing, delivery,
shipping of the certificates representing the Securities, (iii) the fees and
expenses of counsel for the Placement Agent, (iv) the fees and expenses of any
transfer agent or registrar for the Securities, (v) reasonable fees,
disbursements and other charges of counsel to the Company, (vi) listing fees, if
any, for the listing or quotation of the Shares and the Warrant Shares on the
NASDAQ GM, (vii) reasonable fees and disbursements of the Company’s auditor
incurred in delivering the letters described in Section 5(k) hereof, and (viii)
the reasonable costs and expenses of the Company in connection with the
marketing of the Offering and the sale of the Securities to prospective
investors including, but not limited to, those related to any presentations or
meetings undertaken in connection therewith.

It is understood that except as provided in this Section 4, Section 6 and
Section 8 hereof, the Placement Agent shall pay all of their own expenses.

Section 5. Conditions of Placement Agent’s Obligations.

The obligations of the Placement Agent hereunder are subject to the following
conditions:

(a) Filings with the Commission. The Prospectus shall have been filed with the
Commission pursuant to Rule 424(b) at or before 5:30 p.m., Eastern time, on the
second full business day after the date of this Agreement (or such earlier time
as may be required under the Act).

(b) Abbreviated Registration Statement. If the Company has elected to rely upon
Rule 462(b), the registration statement filed under Rule 462(b) shall have
become effective under the Act by 8:00 a.m., Eastern time, on the business day
next succeeding the date of this Agreement.

(c) No Stop Orders. Prior to the Closing: (i) no stop order suspending the
effectiveness of the Registration Statement shall have been issued under the Act
and no proceedings initiated under Section 8(d) or 8(e) of the Act for that
purpose or pursuant to Section 8A of the Securities Act shall be pending or
threatened by the Commission, and (ii) any request for additional information on
the part of the Commission (to be included in the Registration Statement, the
General Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus
or otherwise) shall have been complied with to the reasonable satisfaction of
the Placement Agent.

(d) Action Preventing Issuance. No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities; and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities.

 

-20-



--------------------------------------------------------------------------------

(e) Objection of Placement Agent. No prospectus or amendment or supplement to
the Registration Statement shall have been filed to which the Placement Agent
shall have objected in writing, which objection shall not be unreasonable. The
Placement Agent shall not have notified the Company that the Registration
Statement, the General Disclosure Package or the Prospectus, or any amendment
thereof or supplement thereto, or any Issuer Free Writing Prospectus contains,
in the reasonable opinion of counsel for the Placement Agent, an untrue
statement of fact which, in their reasonable opinion, is material, or omits to
state a fact which, in their reasonable opinion, is material and is required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(f) No Material Adverse Change. (i) Prior to the Closing, there shall not have
occurred a material adverse change or any development involving a prospective
material adverse change in the general affairs, business, properties,
management, financial condition or results of operations of the Company from
that set forth in the General Disclosure Package and the Prospectus that, in the
Placement Agent’s judgment, is material and adverse and that makes it, in the
Placement Agent’s judgment, impracticable to market the Securities on the terms
and in the manner contemplated in the General Disclosure Package.

(ii) There shall not have occurred any of the following: (i) a suspension or
material limitation in trading in securities generally on the New York Stock
Exchange, the Nasdaq Stock Market, the Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq Capital Market, the NYSE MKT (each, a “Trading
Market”) or the over the counter market or the establishing on such exchanges or
markets by the SEC or by such exchanges or markets of minimum or maximum prices
that are not in force and effect on the date hereof; (ii) a suspension or
material limitation in trading in the Company’s securities on the NASDAQ GM or
any other exchange or market or the establishing on any such market or exchange
by the SEC or by such market of minimum or maximum prices that are not in force
and effect on the date hereof; (iii) a general moratorium on commercial banking
activities declared by either federal or any state authorities; (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war, which in the
Placement Agent’s judgment makes it impracticable or inadvisable to proceed with
the public offering or the delivery of the Securities in the manner contemplated
in the Prospectus; or (v) any calamity or crisis, change in national,
international or world affairs, act of God, change in the international or
domestic markets, or change in the existing financial, political or economic
conditions in the United States or elsewhere, that in the Placement Agent’s
judgment makes it impracticable or inadvisable to proceed with the public
offering or the delivery of the Securities in the manner contemplated in each of
the General Disclosure Package and the Prospectus.

(g) Representations and Warranties. Each of the representations and warranties
of the Company contained herein shall be true and correct when made and as of
the Applicable Time on and as of the Closing Date, as if made on such date
(except that those representations and warranties that address matters only as
of a particular date shall remain true and correct as of such date), and all
covenants and agreements herein contained to be performed on the part of the
Company and all conditions herein contained to be fulfilled or complied with by
the Company at or prior to the Closing Date shall have been duly performed,
fulfilled or complied with in all material respects.

(h) Opinion of Counsel to the Company. The Placement Agent shall have received
from Robinson & Cole LLP, counsel to the Company, such counsel’s written
opinion, addressed to the Placement Agent and dated the Closing Date, in form
and substance reasonably satisfactory to the Placement Agent.

 

-21-



--------------------------------------------------------------------------------

(i) Opinion of Special Canadian Counsel to the Company. The Placement Agent
shall have received from Stikeman Elliott LLP, special Canadian counsel to the
Company, such counsel’s written opinion, addressed to the Placement Agent and
dated the Closing Date, in form and substance reasonably satisfactory to the
Placement Agent.

(j) Opinion of Counsel to the Placement Agent. The Placement Agent shall have
received a favorable opinion of Morrison & Foerster LLP, counsel for the
Placement Agent, dated the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent.

(k) Comfort Letter. The Placement Agent shall have received from KPMG LLP
letters dated, respectively, the date of the Prospectus and the Closing Date,
and addressed to the Placement Agent in customary forms reasonably satisfactory
to the Placement Agent, which letters shall cover, without limitation, the
various financial disclosures contained in the Registration Statement, the
Prospectus and the Permitted Free Writing Prospectuses relating to the Company,
if any.

(l) Chief Financial Officer’s Certificate. On the date of this Agreement and on
the Closing Date, the Company shall have furnished to the Placement Agent a
certificate, dated the respective dates of delivery thereof and addressed to the
Placement Agent, of its chief financial officer with respect to certain
financial data contained in the General Disclosure Package and the Prospectus,
providing “management comfort” with respect to such information, in form and
substance reasonably satisfactory to the Placement Agent.

(m) Officers’ Certificate. The Placement Agent shall have received on the
Closing Date a certificate of the Company, addressed to the Placement Agent and
dated the Closing Date, signed by the chief executive officer and the chief
financial officer of the Company to the effect that:

(i) each of the representations, warranties and agreements of the Company in
this Agreement were true and correct when originally made and are true and
correct as of the Applicable Time and the Closing Date (except that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date); and the Company has complied
with all agreements and satisfied all the conditions on its part required under
this Agreement to be performed or satisfied at or prior to the Closing Date;

(ii) subsequent to the respective dates as of which information is given in the
General Disclosure Package, there has not been (A) a material adverse change or
any development involving a prospective material adverse change in the general
affairs, business, properties, management, financial condition or results of
operations of the Company, (B) any transaction that is material to the Company,
except transactions entered into in the ordinary course of business, (C) any
obligation, direct or contingent, that is material to the Company, incurred by
the Company, except obligations incurred in the ordinary course of business, (D)
except as disclosed in the General Disclosure Package and in the Prospectus, any
change in the capital stock (other than a change in the number of outstanding
shares of Common Stock due to the issuance of shares upon the exercise of
outstanding options or warrants) or any material change in the short term or
long term indebtedness of the Company, (E) any dividend or distribution of any
kind declared, paid or made on the capital stock of the Company or (F) any loss
or damage (whether or not insured) to the property of the Company which has been
sustained or will have been sustained which has had or is reasonably likely to
result in a Material Adverse Effect;

(iii) no stop order suspending the effectiveness of the Registration Statement
or any part thereof or any amendment thereof or the qualification of the
Securities for offering or sale, nor suspending or preventing the use of the
General Disclosure Package, the Prospectus or any

 

-22-



--------------------------------------------------------------------------------

Issuer Free Writing Prospectus shall have been issued, and no proceedings for
that purpose or pursuant to Section 8A of the Securities Act shall be pending or
to their knowledge, threatened by the Commission or any state or regulatory
body; and

(iv) the signers of said certificate have reviewed the Registration Statement,
the General Disclosure Package and the Prospectus, and any amendments thereof or
supplements thereto (and any documents filed under the Exchange Act and deemed
to be incorporated by reference into the General Disclosure Package and the
Prospectus), and (A) (1) each part of the Registration Statement and any
amendment thereof do not and did not contain when the Registration Statement (or
such amendment) became effective, any untrue statement of a material fact or
omit to state, and did not omit to state when the Registration Statement (or
such amendment) became effective, any material fact required to be stated
therein or necessary to make the statements therein not misleading and (2) as of
the Applicable Time, neither the General Disclosure Package nor any individual
Issuer Free Writing Prospectus, when considered together with the General
Disclosure Package, contained any untrue statement of material fact or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading and (3) the
Prospectus, as amended or supplemented, does not and did not contain, as of its
issue date and as of the Closing Date, any untrue statement of material fact or
omit to state and did not omit to state as of such date, a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (B) since the Applicable Time, there
has occurred no event required to be set forth in an amendment or supplement to
the Registration Statement, the General Disclosure Package or the Prospectus
which has not been so set forth and there has been no document required to be
filed under the Exchange Act that upon such filing would be deemed to be
incorporated by reference in to the General Disclosure Package and into the
Prospectus that has not been so filed.

(n) Secretary’s Certificate. On the Closing Date, the Company shall have
furnished to the Placement Agent a Secretary’s Certificate of the Company.

(o) Company Corporate Documents. On the Closing Date, the Company shall have
delivered to the Placement Agent a certificate evidencing the incorporation and
good standing of the Company under the laws of the State of Delaware, dated as
of a recent date, as well as written bring-down confirmation from a reputable
third party, dated as of the Closing Date, as to the good standing of the
Company on the Closing Date.

(p) Foreign Qualifications. On the Closing Date, the Company shall have
delivered to the Placement Agent certificates evidencing the Company’s
qualification as a foreign corporation in good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Company
conducts business and is required to so qualify, dated as of a recent date.

(q) Other Filings with the Commission. The Company shall have prepared and filed
with the Commission a Current Report on Form 8-K with respect to the
transactions contemplated hereby, including as an exhibit thereto this
Agreement.

(r) NASDAQ GM. The Company shall have filed a Notification Form: Listing of
Additional Shares with the NASDAQ GM with regard to the Shares and the Warrant
Shares and shall have received no objection thereto from the NASDAQ GM.

(s) Lock-Up Agreements. On or before the Closing Date, the Company shall have
obtained for the benefit of the Placement Agent the agreement, in the form set
forth as Exhibit C hereto, of its directors and officers listed on Schedule II
hereto (each a “Lock-Up Agreement” and collectively, the “Lock-Up Agreements”).

 

-23-



--------------------------------------------------------------------------------

(t) Additional Documents. Prior to the Closing Date, the Company shall have
furnished to the Placement Agent such further information, certificates or
documents as the Placement Agent shall have reasonably requested for the purpose
of enabling it to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 8 hereof shall at all times
be effective and shall survive such termination.

Section 6. Indemnification and Contribution.

(a) Indemnification of the Placement Agent. The Company agrees to indemnify,
defend and hold harmless the Placement Agent, each of its affiliates, directors
and officers, and each person, if any, who controls the Placement Agent within
the meaning of either Section 15 of the Act or Section 20 of the Exchange Act,
and the successors and assigns of all of the foregoing persons, from and against
any loss, damage, claim or liability, which, the Placement Agent or any such
person may become subject under the Act, the Exchange Act, or other federal or
state statutory law or regulation, the common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company or is otherwise permitted under Section 6(c) hereof),
insofar as such loss, damage, claim or liability (or actions in respect thereof
as contemplated below) arises out of or is based upon: (i) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto or the omission or alleged omission to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading; or (ii) any untrue statement or alleged
untrue statement of a material fact contained in any Issuer Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto), or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading; and, in the case of
(i) and (ii) above, to reimburse the Placement Agent and each such affiliate,
director, officer, controlling person for any and all reasonable expenses
(including reasonable fees and disbursements of counsel) as such expenses are
incurred by the Placement Agent or such controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, it arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in or omitted
from, and in conformity with information concerning the Placement Agent
furnished in writing by or on behalf of the Placement Agent to the Company
expressly for use therein, which information the parties hereto agree is limited
to the Placement Agent Information (as defined in Section 7 hereof), or (iii)
any untrue statement or alleged untrue statement of any material fact contained
in any audio or visual materials provided to Investors by or with the approval
of the Company or based upon written information furnished by or on behalf of
the Company with its approval including, without limitation, slides, videos,
films or tape recordings used in any road show or investor presentations made to
investors by the Company (whether in person or electronically) or in connection
with the marketing of the Securities.

 

-24-



--------------------------------------------------------------------------------

(b) Indemnification of the Company. The Placement Agent will indemnify, defend
and hold harmless the Company, its directors and officers, and any person, if
any, who controls the Company within the meaning of either Section 15 of the Act
or Section 20 of the Exchange Act, and the successors and assigns of all of the
foregoing persons, from and against any loss, claim, damage, liability or
expense, as incurred to which, jointly or severally, the Company or any such
person may become subject under the Act, the Exchange Act, or other federal or
state statutory law or regulation, the common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Placement Agent or is otherwise permitted by Section 6(c)
hereof), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon: (i)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement, or any amendment thereto, or the omission or alleged
omission therefrom to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any Issuer
Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading, in the
case of each of (i) and (ii) above, to the extent but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, Issuer Free Writing Prospectus
or the Prospectus (or any amendment or supplement thereto) in reliance upon and
in conformity with information concerning the Placement Agent furnished in
writing by or on behalf of the Placement Agent to the Company expressly for use
therein and to reimburse the Company, or any such director, officer or
controlling person for any legal and other expense reasonably incurred by the
Company, or any such director, officer or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, that the parties hereto hereby
agree that such written information provided by the Placement Agent consists
solely of the Placement Agent Information (as defined in Section 7
hereof). Notwithstanding the provisions of this Section 6(b), in no event shall
any indemnity by the Placement Agent under this Section 6(b) exceed the
Placement Fee.

(c) Notice and Procedures. If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “indemnified party”) in respect of
which indemnity may be sought against the Company or the Placement Agent (as
applicable, the “indemnifying party”) pursuant to Sections 6(a) or 6(b) hereof,
respectively, such indemnified party shall promptly notify such indemnifying
party in writing of the institution of such Proceeding and such indemnifying
party shall assume the defense of such Proceeding, including the employment of
counsel reasonably satisfactory to such indemnified party and payment of all
fees and expenses; provided, however, that the omission to so notify such
indemnifying party shall not relieve such indemnifying party from any liability
which such indemnifying party may have to any indemnified party under paragraph
(a) or (b) above, except to the extent the indemnifying party does not otherwise
learn of the Proceeding and such failure results in the forfeiture by the
indemnifying party of substantial rights or defenses; and provided further that
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have to an indemnified person otherwise than under
paragraph (a) or (b) above. The indemnified party or parties shall have the
right to employ its or their own counsel in any such case, but the fees and
expenses of such counsel shall be at the expense of such indemnified party or
parties unless (i) the employment of such counsel shall have been authorized in
writing by the indemnifying party in connection with the defense of such
Proceeding, (ii) the indemnifying party shall not have, within a reasonable
period of time in light of the circumstances, employed counsel to defend such
Proceeding or (iii) such indemnified party or parties shall have reasonably
concluded that there may be defenses available to it or them which are different

 

-25-



--------------------------------------------------------------------------------

from, additional to or in conflict with those available to such indemnifying
party, in any of which events such reasonable fees and expenses shall be borne
by such indemnifying party and paid as incurred (it being understood, however,
that such indemnifying party shall not be liable for the expenses of more than
one separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
indemnified parties who are parties to such Proceeding). An indemnifying party
shall not be liable for any settlement of any Proceeding (including by consent
to the entry of any judgment) effected without its written consent but, if
settled with its written consent or if there be a final judgment for the
plaintiff, such indemnifying party agrees to indemnify and hold harmless the
indemnified party or parties from and against any loss or liability by reason of
such settlement or judgment. Notwithstanding the foregoing sentence, if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel (which fees and
expenses shall be reasonably documented) as contemplated by the second sentence
of this Section 6(c), then the indemnifying party agrees that it shall be liable
for any settlement of any Proceeding effected without its written consent if (i)
such settlement is entered into more than 60 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
not have fully reimbursed the indemnified party in accordance with such request
prior to the date of such settlement and (iii) such indemnified party shall have
given the indemnifying party at least 30 days’ prior notice of its intention to
settle. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened Proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault or culpability or a failure to act by or on behalf of such indemnified
party.

(d) Contribution. If the indemnification provided for in this Section 6 is
unavailable to an indemnified party under Sections 6(a) or 6(b) hereof, or
insufficient to hold an indemnified party harmless in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then each
applicable indemnifying party shall, in lieu of indemnifying such indemnified
party, contribute to the amount paid or payable by such indemnified party as a
result of the losses, claims, damages, liabilities or expenses referred to in
Sections 6(a) or 6(b) hereof, (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
Placement Agent on the other from the offering of the Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the indemnifying
party or parties on the one hand and the indemnified party or parties on the
other hand in connection with the statements or omissions that resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Placement Agent on the other hand shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Securities (before deducting expenses) received by the Company and the Placement
Fee received by the Placement Agent, in each case as set forth on the cover of
the Prospectus, bear to the aggregate public offering price of the Securities.
The relative fault of the Company on the one hand and the Placement Agent on the
other hand shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or by the Placement Agent, on the other hand, and the
parties’ relevant intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Placement Agent agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were to be determined by pro rata allocation or by
any other method of allocation which does not take account of the equitable
considerations referred to in the first sentence of this Section 6(d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the

 

-26-



--------------------------------------------------------------------------------

first sentence of this Section 6(d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject of
this Section 6(d). Notwithstanding the provisions of this Section 6(d), the
Placement Agent shall not be required to contribute any amount in excess of the
Placement Fee less the amount of any damages which the Placement Agent has
otherwise paid or become liable to pay by reason of such untrue statement or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e) Representations and Agreements to Survive Delivery. The obligations of the
Company under this Section 6 shall be in addition to any liability which the
Company may otherwise have. The indemnity and contribution agreements of the
parties contained in this Section 6 and the covenants, warranties and
representations of the Company contained in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of the Placement Agent,
any person who controls the Placement Agent within the meaning of either Section
15 of the Act or Section 20 of the Exchange Act or any affiliate, director or
officer of the Placement Agent, or by or on behalf of the Company, its directors
or officers or any person who controls the Company within the meaning of either
Section 15 of the Act or Section 20 of the Exchange Act, and (iii) the issuance
and delivery of the Securities. The Company and the Placement Agent agree
promptly to notify each other of the commencement of any Proceeding against it
and, in the case of the Company, against any of the Company’s officers or
directors in connection with the issuance and sale of the Securities, or in
connection with the Registration Statement, the General Disclosure Package or
the Prospectus.

Section 7. Information Furnished by Placement Agent.

The Company acknowledges that the statements set forth in paragraphs 1 and 3 in
the section entitled “Plan of Distribution” in the Prospectus (the “Placement
Agent Information”) constitute the only information relating to the Placement
Agent furnished in writing to the Company by the Placement Agent as such
information is referred to in Section 2 and Section 6 hereof.

Section 8. Termination.

(a) If (1) this Agreement shall be terminated by the Placement Agent pursuant to
Section 5, or (2) the sale of the Securities to Investors is not consummated
because of any failure, refusal or inability on the part of the Company to
comply with the terms or perform any agreement or obligation of this Agreement
or the Securities Purchase Agreement, the Company will pay the amounts and
reimburse the Placement Agent for all of their reasonable, documented and actual
out-of-pocket disbursements as set forth in Section 4 hereof.

Section 9. Notices.

All statements, requests, notices and agreements hereunder shall be in writing
or by facsimile, and:

(a) if to the Placement Agent, shall be delivered or sent by mail, telex or
facsimile transmission to:

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Attention: Equity Syndicate Desk

Facsimile No.: (212) 622-8358

 

-27-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019

Attention: Anna T. Pinedo, Esq.

Facsimile No.: (212) 468-7900

(b) if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to:

FuelCell Energy, Inc.

3 Great Pasture Road

Danbury, CT 06813

Attention: Jennifer D. Arasimowicz, Esq., Managing Counsel

Facsimile No.: (203) 825-6069

with copies (which shall not constitute notice) to:

Patterson Belknap Webb & Tyler LLP

1133 Avenue of the Americas

New York, NY 10036

Attention: Peter J. Schaeffer, Esq.

Facsimile No.: (212) 336-1244

and:

Robinson & Cole LLP

Chrysler East Building

666 Third Avenue, 20th Floor

New York, NY 10017

Attention: Richard A. Krantz

Facsimile No.: (212) 451-2999

Any such notice shall be effective only upon receipt. Any party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.

Section 10. Persons Entitled to Benefit of Agreement.

This Agreement and any claim, controversy or dispute arising under or related to
this Agreement, shall inure to the benefit of and shall be binding upon the
Placement Agent, the Company and their respective successors and assigns and the
controlling persons, affiliates, officers and directors referred to in Section 6
hereof. Nothing in this Agreement is intended or shall be construed to give to
any other person, firm or corporation, other than the persons, firms or
corporations mentioned in the preceding sentence, any legal or equitable remedy
or claim under or in respect of this Agreement, or any provision herein
contained. The term “successors and assigns” as herein used shall not include
any purchaser of the Securities by reason merely of such purchase.

 

-28-



--------------------------------------------------------------------------------

Section 11. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

Section 12. No Fiduciary Relationship.

The Company acknowledges and agrees that the Placement Agent shall act as an
independent contractor, and not as a financial advisor, fiduciary, and any
duties of the Placement Agent with respect to providing investment banking
services to the Company, including the offering of the Securities contemplated
hereby (including in connection with determining the terms of the Offering),
shall be contractual in nature, as expressly set forth herein, and shall be owed
solely to the Company. Each party hereto disclaims any intention to impose any
fiduciary or similar duty on any other party hereto. Additionally, the Placement
Agent has not advised, nor is advising, the Company or any other person as to
any legal, tax, investment, accounting or regulatory matters in any jurisdiction
with respect to the transactions contemplated hereby. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Placement Agent shall have no responsibility or
liability to the Company with respect thereto. Any review by the Placement Agent
of the Company, the transactions contemplated hereby or other matters relating
to such transactions has been and will be performed solely for the benefit of
the Placement Agent and has not been and shall not be performed on behalf of the
Company or any other person. The Company hereby waives and releases, to the
fullest extent permitted by law, any claims that the Company may have against
the Placement Agent with respect to any breach or alleged breach of fiduciary
duty.

Section 13. Headings.

The Section headings in this Agreement have been inserted as a matter of
convenience of reference and are not a part of this Agreement.

Section 14. Amendments and Waivers.

No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing, in the case of an amendment, by the Company and the
Placement Agent or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.

Section 15. Submission to Jurisdiction.

By the execution and delivery of this Agreement, the Company submits to the
exclusive jurisdiction of any federal or New York State court located in the
City of New York in any suit or proceeding arising out of or relating to the
Securities or this Agreement. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or federal court in the City of New York, or any appellate
court with respect to any of the foregoing. Each of the parties hereto hereby

 

-29-



--------------------------------------------------------------------------------

irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. To the extent that the Company has or hereafter may acquire any immunity
from jurisdiction of any court (including, without limitation, any court in the
United States, the State of New York, the State of Delaware or any political
subdivision thereof) or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property or assets, this Agreement,
or any other actions to enforce judgments in respect of any thereof, the Company
hereby irrevocably waives such immunity, and any defense based on such immunity,
in respect of their respective obligations under the above-referenced documents
and the transactions contemplated thereby, to the fullest extent permitted by
law.

In addition to the foregoing, the Company agrees to irrevocably appoint CT
Corporation Systems as its authorized agent on which any and all legal process
may be served in any such action, suit or proceeding brought in the courts
specified in the preceding paragraph. The Company agrees that service of process
in respect of it upon such agent shall be deemed to be effective service of
process upon it in any such action, suit or proceeding. The Company agrees that
the failure of such agent to give notice to it of any such service shall not
impair or affect the validity of such service or any judgment rendered in any
such action, suit or proceeding based thereon. If for any reason such agent
shall cease to be available to act as such, the Company agrees to irrevocably
appoint another such agent in New York City as its authorized agent for service
of process, on the terms and for the purposes of this Section 15. Nothing herein
shall in any way be deemed to limit the ability of the Placement Agent or any
other person to serve any such legal process in any other manner permitted by
applicable law or to obtain jurisdiction over the Company or bring actions,
suits or proceedings against it in such other jurisdiction, and in such matter,
as may be permitted by applicable law. Each of the parties hereto hereby waives
any right to trial by jury in any suit or proceeding arising out of or relating
to this Agreement.

Section 16. Counterparts.

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument. Delivery of an executed counterpart by facsimile shall be effective
as delivery of a manually executed counterpart thereof.

Section 17. Definitions. The terms that follow, when used in this Agreement,
shall have the meanings indicated.

“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading.

“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 405”, “Rule 415”, “Rule
424”, “Rule 430B”, “Rule 462(b)” and “Rule 433” refer to such rules under the
Act.

“subsidiary” shall have the meaning set forth in Rule 405 of the Rules and
Regulations.

 

-30-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

 

Very truly yours, FUELCELL ENERGY, INC. By:  

/s/ Michael S. Bishop

  Name:   Michael S. Bishop   Title:   Senior Vice President and Chief Financial
Officer

 

Accepted as of the date first above written: J.P. MORGAN SECURITIES LLC By:  

/s/ Keith Canton

  Name:   Keith Canton   Title:   Managing Director

[Signature Page to Placement Agency Agreement]



--------------------------------------------------------------------------------

Schedule I

Issuer General Free Writing Prospectuses

None



--------------------------------------------------------------------------------

Schedule II

Directors and Officers Executing Lock-Up Agreements

Arthur A. Bottone

J. H. England

Matthew F. Hilzinger

John A. Rolls

Christopher S. Sotos

Togo Dennis West, Jr.

Natica von Althann

Michael S. Bishop

Anthony F. Rauseo



--------------------------------------------------------------------------------

Schedule III

 

Subsidiary Name

  

Jurisdiction of Incorporation or Organization

1.   DFC ERG CT, LLC    Connecticut 2.   Eastern Connecticut Fuel Cell
Properties, LLC    Connecticut 3.   EPCAL Fuel Cell Park, LLC    New York
4.   FCE FuelCell Energy Ltd.    Canada 5.   FCE Korea, Ltd.    South Korea
6.   FuelCell Energy Finance, LLC    Connecticut 7.   FuelCell Energy Solutions
GmbH    Germany 8.   Setauket Fuel Cell Park, LLC    New York 9.   Montville
Fuel Cell Park, LLC    Connecticut 10. UCI Fuel Cell, LLC    Delaware
11. Riverside Fuel Cell, LLC    Delaware 12. SRJFC, LLC    Delaware 13. Versa
Power Systems, Inc.    Delaware 14. Versa Power Systems, Ltd    Canada
15. Waterbury Renewable Energy, LLC    Delaware 16. Yaphank Fuel Cell Park, LLC
   New York 17. Cedar Creek Fuel Cell, LLC    New York 18. Central CA Fuel Cell
1, LLC    Delaware 19. Central CT Fuel Cell 1, LLC    Connecticut
20. Farmingdale Fuel Cell, LLC    New York 21. Groton Fuel Cell 1, LLC   
Connecticut 22. SoCal Fuel Cell 1, LLC    Delaware 23. TRS Fuel Cell, LLC   
Connecticut



--------------------------------------------------------------------------------

Exhibit A

Form of Securities Purchase Agreement



--------------------------------------------------------------------------------

Exhibit B

Pricing Information

Number of shares of Common Stock: 1,474,000

Offering Price per share of Common Stock: $5.83

Number of shares of Common Stock Underlying Series A Warrants: 8,233,277

Exercise Price of Series A Warrants: $5.83

Number of shares of Common Stock Underlying Series B Warrants: 5,387,064

Exercise Price of Series B Warrants: $0.0001

Placement Fee: 6% of the gross proceeds



--------------------------------------------------------------------------------

Exhibit C

Form of Lock-Up Agreement

July     , 2016

J. P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10179

Re: FuelCell Energy, Inc. — Public Offering

Ladies and Gentlemen:

The undersigned understands that you, J. P. Morgan Securities LLC (the
“Placement Agent”), propose to enter into a placement agency agreement (the
“Placement Agency Agreement”) with FuelCell Energy, Inc., a Delaware corporation
(the “Company”), providing for the public offering (the “Public Offering”) by
the Company, of (i) its Common Stock, par value $0.0001 (the “Common Stock”) and
(ii) warrants to purchase Common Stock (the “Warrants” and, together with the
Common Stock, the “Securities”). Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Placement Agency Agreement.

In consideration of the Placement Agent’s agreement to participate in the Public
Offering of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of the Placement Agent, the undersigned will
not, from the date of this letter agreement and during the period ending 90 days
after the date of the prospectus relating to the Public Offering (the
“Prospectus”), (1) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock (including without limitation, Common Stock or
such other securities which may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the Securities and
Exchange Commission and securities which may be issued upon exercise of a stock
option or warrant), or publicly disclose the intention to make any offer, sale,
pledge or disposition, (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
Common Stock or such other securities, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise or (3) make any demand for or exercise
any right with respect to the registration of any Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock, in each case
other than (A) transfers of Common Stock as a bona fide gift or gifts, and
(B) distributions of Common Stock to members or stockholders of the undersigned;
provided that in the case of any transfer or distribution pursuant to clause (A)
or (B), each donee or distributee shall execute and deliver to the Placement
Agent a lock-up letter in the form of this paragraph; and provided, further,
that in the case of any transfer or distribution pursuant to clause (A) or (B),
no filing by any party (donor, donee, transferor or transferee) under the
Securities Exchange Act of 1934, as amended, or other public announcement shall
be required or shall be made voluntarily in connection with such transfer or
distribution (other than a filing on a Form 5 made after the expiration of the
90-day period referred to above).



--------------------------------------------------------------------------------

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

The undersigned understands that, if the Placement Agency Agreement does not
become effective by [July 31,] 2016, or if the Placement Agency Agreement (other
than the provisions thereof which survive termination) shall terminate or be
terminated prior to payment for and delivery of the Securities to be sold
thereunder, the undersigned shall be released from, all obligations under this
Letter Agreement. The undersigned understands that the Placement Agent is
entering into the Placement Agency Agreement and participating in the Public
Offering in reliance upon this Letter Agreement.

This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

Very truly yours, [NAME OF STOCKHOLDER] By:  

 

  Name:   Title: